Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 1 of 15 PageID #: 15904




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


  HUAWEI TECHNOLOGIES CO., LTD.,

                Plaintiff,

          v.

  VERIZON COMMUNICATIONS, INC., et al.         No. 2:20-cv-00030-JRG

                Defendants.                    Jury Trial Demanded


  VERIZON BUSINESS NETWORK
  SERVICES, INC., et al.,

                Counterclaim-Plaintiffs,

          v.

  HUAWEI TECHNOLOGIES CO., LTD., et al.,

                Counterclaim-Defendants.


            NON-PARTY CIENA CORPORATION’S OPPOSITION TO
         HUAWEI’S MOTION TO COMPEL SOURCE CODE PRODUCTION




                                           i
Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 2 of 15 PageID #: 15905




                                                 TABLE OF CONTENTS


 I.     BACKGROUND .................................................................................................................2

        A.        Huawei’s Subpoena and Ciena’s Responses and Objections ..................................2

        B.        Meet-and-Confers and Ciena’s Production of Responsive Materials ......................3

 II.    ARGUMENT .......................................................................................................................5

        A.        Huawei Fails to Demonstrate “Substantial Need” for All Responsive
                  Source Code. ............................................................................................................5

        B.        It is Unduly Burdensome for Ciena to Produce All Responsive Source
                  Code. ........................................................................................................................8

 III.   CONCLUSION ..................................................................................................................11




                                                                     i
Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 3 of 15 PageID #: 15906




                                                  TABLE OF AUTHORITIES

                                                                                                                                      Page(s)

                                                                   CASES

 3rd Eye Surveillance, LLC v. United States,
    143 Fed. Cl. 103 (2019) .........................................................................................................6, 7

 Aeritas, LLC v. Delta Airlines, Inc.,
    No. 11-CV-00969-SLR, 2013 WL 454452 (N.D. Ga. Feb. 7, 2013) ..........................6, 8, 9, 10

 Dynamic Microprocessor Assocs. v. EKD Computer Sales,
    919 F. Supp. 101 (E.D.N.Y. 1996) ............................................................................................7

 eDirect Publ’g, Inc. v. LiveCareer, Ltd.,
    No. C 14-80125 WHA, 2014 WL 2527401 (N.D. Cal. June 4, 2014).......................................7

 GeoTag, Inc. v. Frontier Commc’ns Corp.,
    No. 2:10-CV-265-JRG, 2013 WL 12141427 (E.D. Tex. June 26, 2013) ..................................7

 Realtime Data, LLC v. MetroPCS Texas, LLC,
    No. 12CV1048-BTM MDD, 2012 WL 1905080 (S.D. Cal. May 25, 2012) .......................6, 10

 Schaaf v. SmithKline Beecham Corp.,
    233 F.R.D. 451 (E.D.N.C. 2005) ...............................................................................................8

 SSL Servs., LLC v. Citrix Sys., Inc.,
    No. CIV.A. 2-08-CV-158-T, 2010 WL 547478 (E.D. Tex. Feb. 10, 2010) ..........................5, 9

 In re Subpoena to Chronotek Sys., Inc.,
     No. MISC. NO. 07-0279, 2007 WL 2177013 (S.D. Tex. July 27, 2007) ..............................5, 7

 Synopsys v. ATopTech,
    No. C-13-02965-MMC (DMR), 2015 WL 1197705 (N.D. Cal. Mar. 16, 2015).......................6

 Whitlow v. Martin,
    263 F.R.D. 507 (C.D. Ill. 2009) .................................................................................................8

                                                                   RULES

 Fed. R. Civ. P. 26 .............................................................................................................................8
 Fed. R. Civ. P. 45 .............................................................................................................................8

                                                               TREATISES

 9 Charles Alan Wright & Arthur R. Miller, FEDERAL PRACTICE AND
    PROCEDURE, § 2043 (2d ed. 1995) ........................................................................................5


                                                                        ii
Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 4 of 15 PageID #: 15907




        Huawei has not met its burden of showing “substantial need” for non-party Ciena

 Corporation (“Ciena”) to produce “all source code” responsive to its subpoena. Huawei’s sole

 basis for requesting production of source code is relevance. But that alone is not enough for the

 Court to grant a motion to compel. Where the requested production is from a non-party, Huawei

 must show a particularized basis for obtaining highly sensitive proprietary information. Huawei

 has not. Since September 2020, Ciena has maintained that its technical documentation is

 sufficient to describe the G.709 operations identified in Huawei’s subpoena. Despite being

 pressed on numerous occasions, Huawei has never once disputed this. Nor does it dispute that

 the source code it seeks from Ciena is duplicative and cumulative of this technical

 documentation. Huawei’s cursory motion to compel offers no explanation, or supporting

 affidavits, explaining why it needs source code in light of the sufficient technical documentation.

 Simply put, Huawei has not done enough diligence to figure out why it needs source code, and

 now asks the Court to make Ciena, who is not even a party to this litigation, to do all of

 Huawei’s work for it.

        Ciena has already expended considerable resources and encountered significant difficulty

 identifying and collecting responsive technical documents, many of which contain highly

 sensitive information from upstream suppliers and required further approval for production.

 Though source code is even more burdensome to produce, Ciena has taken the reasonable policy

 of producing it where: 1) technical documents are insufficient to show the operations identified

 in Huawei’s subpoena (“Subpoena”), and 2) Ciena has the code in its possession and the

 requisite third-party approval to produce it. But Huawei wants more. Its motion to compel asks

 for third-party source code that Ciena does not even have in its possession or the necessary third-




                                                  1
Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 5 of 15 PageID #: 15908




 party approval to produce. Because this request imposes an undue burden on non-party Ciena,

 the Court should deny Huawei’s motion to compel.

 I.     BACKGROUND

        A.      Huawei’s Subpoena and Ciena’s Responses and Objections

        Huawei’s motion to compel seeks source code covering the exact same topics as its

 technical document requests (Requests No. 1-11). D.I. 148 (“Motion”) at 6. Specifically,

 Request No. 20 of Huawei’s Subpoena to Produce Documents, Information or Objects or To

 Permit Inspection of Premises in a Civil Action (“Subpoena”) seeks production of “[s]ource code

 sufficient to describe how the Ciena G.709 Products-at-Issue perform the functionality

 referenced in topics 1-11 above.” Motion, Ex. A at 8 (emphasis added). In turn, Request Nos. 1-

 11 request documents “sufficient to describe how” the Ciena “Products-at-Issue”1 perform

 various functionalities described in the relevant standards. Id. at 6-7 (emphasis added).

        Ciena served objections and responses to the Subpoena on September 14, 2020. Ex. 1.

 Ciena objected to the production of source code sought by Request No. 20 as, among other

 reasons, (1) “unduly burdensome and not proportional to the needs of this lawsuit” because the

 Request does not identify any version or versions of source code dated within a fixed time

 frame,” and (2) “unduly burdensome and not proportional to the needs of this lawsuit to the

 extent is seeks information that is duplicative and cumulative of the information sought in

 Document Requests 1-11 above.” Id. at 40-41. As such, Ciena stated it would “not produce

 source code” because “doing so would be unduly burdensome and not proportional to the needs




 1




                                                  2
Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 6 of 15 PageID #: 15909




 of this lawsuit based on the other documents that Ciena has agreed to produce in response to

 Document Request 1-11 above,” but that it was “willing to meet and confer.” Id. at 42.

        B.      Meet-and-Confers and Ciena’s Production of Responsive Materials

        Eleven days after Ciena served its responses and objections to the Subpoena, Huawei

 emailed Ciena requesting a meet and confer. Ex. 2 at 2. During the subsequently scheduled

 meet-and-confer on September 30, 2020, id. at 1, Ciena’s counsel stated that it believed that

 technical documents were sufficient to describe the operations identified in Huawei’s subpoena.

 To that end, Ciena suggested that Huawei first review the technical documents to assess whether

 they were insufficient, and if not, Ciena would be happy to discuss source code production.

 Huawei agreed to that plan. See id. at 5. It did not dispute that source code was unnecessary if

 the documents were sufficient.

        In late October 2020, Ciena produced over 600 documents totaling over 143,000 pages,

 which included, among other things, technical specifications for Ciena line cards relating to

 various G.709 and G.8032 functionalities identified in the Subpoena. Ex. 3 at 1-2. On

 November 5, 2020 and November 23, 2020, Ciena produced more than 140 source code

 documents totaling over 3,400 pages related to a narrow set of functionality relevant to Ciena’s

 requests involving G.8032 standard. Id. at 4-7.

        About two weeks later, on December 7, 2020, Huawei asked whether Ciena had

 completed production of code related to the G.709 topics. Ex. 2 at 15. As before, Ciena

 responded that technical documents were sufficient to respond to Huawei’s request, but agreed to

 discuss the production of source code if Huawei believed that the documents were insufficient.

 Id. at 20. Huawei did not challenge the sufficiency of technical documentation. Rather, it




                                                   3
Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 7 of 15 PageID #: 15910




 argued for the first time that even if Huawei agreed that the documents were sufficient, Verizon

 “may” not, providing no specific basis for this speculative assertion. Id. at 25.

        During the second meet-and-confer on December 15, 2020, Ciena maintained its position

 that documents were sufficient to describe the technical operations identified in the Subpoena.

 Ciena never categorically refused to produce source code for G.709 topics. Rather, to mitigate

 the undue burden of producing unnecessary source code, Ciena expressed that it was open to

 collecting source code for functionality that Huawei believed was insufficiently shown by the

 document production. Again, Huawei failed to dispute the sufficiency of the document

 production. Nor did it identify any specific functionality for which it needed source code.

        Ciena also provided additional reasons for why source code production was unduly

 burdensome. First, Ciena explained that Ciena sits in the middle of the supply chain, and most of

 the source code sought by Huawei could be obtained directly from third-party suppliers further

 up the chain, rather than imposing that unnecessary burden on Ciena. Second, Ciena had already

 encountered substantial difficulty and delay obtaining consent from its own non-party suppliers

 to produce technical documents containing those third parties’ confidential business information.

 Given the increased sensitivity of source code, Ciena anticipates even more pushback and delay

 for production regarding their source code, which is even more sensitive. See Gabriel Decl. at

 ¶¶ 5-10. Third, Ciena further explained that Huawei’s request for source code was premature,

 because it was preparing to produce another set of technical documents next week, which could

 provide the level of detail that Huawei sought from the source code.

        On December 23, 2020, Ciena produced almost 150 documents totaling over 33,000

 pages, including but not limited to additional technical documentation relating to the

 functionality of                                     in Ciena’s “Products-at-Issue.” Ex. 3 at 7-8.



                                                  4
Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 8 of 15 PageID #: 15911




 These documents pertained to                         in Ciena’s “Products at Issue,” and therefore

 provided even more detail regarding operations identified in the Subpoena.

        Five days later, and without addressing Ciena’s December 23 production, Huawei filed

 its motion to compel “all source code responsive to Request Nos. 1-11 and 20.” Motion at 6. In

 the interest of expediency, Ciena has since produced additional source code in its possession, Ex.

 3 at 9, and intends to make another production by January 20, 2021, Ex. 2 at 31. The remaining

 source code that Huawei seeks (but to which Ciena objects to producing) is third-party code that:

 1) is not in Ciena’s possession, and/or 2) Ciena has tried but has been unable to obtain third-party

 consent to produce. See Gabriel Decl. at ¶ 9.

 II.    ARGUMENT

        A.      Huawei Fails to Demonstrate “Substantial Need” for All Responsive Source
                Code.

        Where a motion to compel seeks confidential information such as source code, the

 moving party must “demonstrate that it has a substantial need for the material” requested. In re

 Subpoena to Chronotek Sys., Inc., No. MISC. NO. 07-0279, 2007 WL 2177013, at *1 (S.D. Tex.

 July 27, 2007) (quoting 9 Charles Alan Wright & Arthur R. Miller, FEDERAL PRACTICE

 AND PROCEDURE, § 2043, at 559 (2d ed. 1995)).

        Huawei cannot demonstrate “substantial need” for all responsive source code because of

 two critical undisputed facts: 1) Ciena’s production of technical documents is sufficient to

 describe all of the operations identified in Request Nos. 1-11, and 2) the source code sought

 under Request No. 20 is duplicative and cumulative of Ciena’s technical documents. Indeed, the

 plain language of the Subpoena confirms that Huawei’s source code request is necessarily

 duplicative and cumulative of Ciena’s undisputedly sufficient technical documentation—Request

 No. 20 seeks source code “sufficient to describe” the exact same information as document


                                                  5
Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 9 of 15 PageID #: 15912




 Request Nos. 1-11 (i.e., “topics 1-11”). See SSL Servs., LLC v. Citrix Sys., Inc., No. CIV.A. 2-

 08-CV-158-T, 2010 WL 547478, at *2-3 (E.D. Tex. Feb. 10, 2010) (denying motion to compel

 damages reports as duplicative of already produced underlying financial data and unduly

 burdensome). Given Huawei’s inability to explain why additional source code is needed to

 describe operations that are already sufficiently shown through the technical documents,

 Huawei’s motion to compel should be denied. Synopsys, Inc. v. ATopTech, Inc., No. C-13-

 02965-MMC (DMR), 2015 WL 1197705, at *4 (N.D. Cal. Mar. 16, 2015) (denying motion to

 compel source code “[b]ecause production of source code would be duplicative of discovery

 Synopsys already possesses or will shortly possess” and “Synopsys has not explained how the

 source code will reveal copied input or output formats that Synopsys will not already be able to

 identify through ATopTech's document production or forthcoming production of executables”).

        Even if source code is relevant to the Subpoena topics, Huawei is not entitled to

 unlimited discovery. “Limits should be imposed where the burden or expense outweighs the

 likely benefits,” especially where highly sensitive source code is sought. Aeritas, LLC v. Delta

 Airlines, Inc., No. 11-CV-00969-SLR, 2013 WL 454452, at *2 (N.D. Ga. Feb. 7, 2013); Realtime

 Data, LLC v. MetroPCS Texas, LLC, No. 12CV1048-BTM MDD, 2012 WL 1905080, at *3

 (S.D. Cal. May 25, 2012) (denying motion to compel source code as an “undue burden,”

 explaining that non-party “Ortiva’s concerns regarding the security of its source code, despite the

 protective order, cannot be ignored”). Where extensive documentation has been produced

 describing the functionality of interest, the movant must demonstrate a “particularized and good

 faith showing to compel the discovery of source code.” 3rd Eye Surveillance, LLC v. United

 States, 143 Fed. Cl. 103, 110 (2019) (emphasis added). Huawei has not. Despite repeated

 inquiries from Ciena, Huawei has never once identified any functionality that Ciena’s technical



                                                 6
Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 10 of 15 PageID #: 15913




 documents do not sufficiently describe, let alone for which source code is specifically needed.

 Even if Huawei “may desire and ultimately need more information,” Huawei must at least first

 review Ciena’s existing document production and identify a particularized need warranting such

 sweeping production of Ciena’s highly sensitive source code. See id. at 111 (“Examining source

 code is not the only means to determining functionality, and to that end, plaintiffs should employ

 [] other means before demanding source code,” such as “depositions of witnesses and production

 of documents”); GeoTag, Inc. v. Frontier Commc’ns Corp., No. 2:10-CV-265-JRG, 2013 WL

 12141427, at *2 (E.D. Tex. June 26, 2013) (denying motion to compel source code and urging

 movant to “timely review [the non-movant’s] productions” where movant “filed the motion to

 compel without having reviewed these productions” and after non-movant “offered to produce

 source code in its possession”).

        Huawei’s cited cases granting motions to compel are inapposite. Motion at 3-4. They

 involve situations where source code was necessary to prove a required element in the case.

 Dynamic Microprocessor Assocs. v. EKD Computer Sales, 919 F. Supp. 101, 103-05 (E.D.N.Y.

 1996) (movant provided an expert affidavit explaining in detail why questions deemed “critical

 to the prosecution and defense of claims relating to copyrightability and breach of contract”

 “cannot be answered without examination of the full source code”); eDirect Publ'g, Inc. v.

 LiveCareer, Ltd., No. C 14-80125 WHA, 2014 WL 2527401, at *2 (N.D. Cal. June 4, 2014)

 (source code needed to determine whether the accused software satisfied claim element 1(c)); In

 re Subpoena to Chronotek, 2007 WL 2177013, at *1-2 (despite “no dispute” that the accused

 product used a particular “cross-correlation technique,” source code needed to determine whether

 that technique was implemented in an infringing way). Not so here, where the source code




                                                 7
Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 11 of 15 PageID #: 15914




 sought is responsive to Request No. 20, which is undisputedly duplicative and cumulative of the

 undisputedly sufficient document production.

        Unable to articulate any “substantial need” of its own for such duplicative and cumulative

 source code, Huawei hides behind its baseless argument that it is Verizon, and not Huawei itself,

 who “may” object to its sufficiency. Huawei cannot satisfy its burden of showing substantial

 need by manufacturing speculative need by Verizon. Huawei articulates no basis or support for

 this position, which strains credulity. Ciena has produced the same technical documents to both

 Huawei and Verizon. And Verizon, who does not bear the burden of providing infringement, has

 not objected to its sufficiency or argued that source code is necessary.

        B.      It is Unduly Burdensome for Ciena to Produce All Responsive Source Code.

        “A party or attorney responsible for issuing and serving a subpoena must take reasonable

 steps to avoid imposing undue burden or expense on a person subject to the subpoena.” Fed. R.

 Civ. P. 45(d)(1). To assess whether a subpoena request complies with Rule 45, “non-party status

 is a significant factor to be considered in determining whether the burden imposed by a subpoena

 is undue.” Aeritas 2013 WL 454452, at *2 (quoting Whitlow v. Martin, 263 F.R.D. 507, 512

 (C.D. Ill. 2009). “[I]n the context of evaluating subpoenas issued to third parties, a court will

 give extra consideration to the objections of a non-party, non-fact witness in weighing

 burdensomeness versus relevance.’” Id. (quoting Schaaf v. SmithKline Beecham Corp., 233

 F.R.D. 451, 453 (E.D.N.C. 2005)).

        Huawei’s request for “all” responsive source code is unduly burdensome for at least three

 reasons. First, due to the difficulty of searching for functionality in source code, it is harder to

 identify responsive source code than technical documents. Gabriel Decl. at ¶ 6. Second, a

 significant amount of the remaining source code that Huawei seeks is not even in Ciena’s



                                                   8
Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 12 of 15 PageID #: 15915




 possession, custody, or control. Id. at ¶¶ 6, 9. Third, for the third-party source code that Ciena

 does have in its possession but does not intend to produce, it has tried but been unable to obtain

 the third-party approval required for production. Id. at ¶¶ 6-7, 9. Under Fed. R. Civ. P.

 26(b)(1)(C)(i), “district courts have broad discretion to limit discovery” where it “can be

 obtained from some other source that is more convenient, less burdensome, or less expensive.”

 Aeritas, 2013 WL 454452, at *2-3 (denying motion to compel documents where it could be

 obtained from another party in the case).

         Second, the burden of producing source code from these other third parties outweighs any

 minimal benefit. Id. at *2 (“Limits should be imposed where the burden or expense outweighs

 the likely benefits.”). To date, Ciena has produced over 900 documents totaling almost 180,000

 pages responsive to the Subpoena, requiring at least 400 hours of over twenty Ciena employees

 working across at least five (5) groups. See generally Ex. 3; Gabriel Decl. at ¶ 3. Given that

 Ciena sits in the middle of the supply chain, Ciena’s collection efforts have been significantly

 delayed due to complications related to producing responsive documentation containing

 confidential business information from Ciena’s upstream suppliers. Gabriel Decl. at ¶¶ 4-5, 9.

 Each of these upstream suppliers have their own interests in protecting confidential business

 information and conditions for disclosing it. Id. at ¶¶ 5-6.               did not respond to Ciena’s

 initial outreach. Id. at ¶ 5.      took about three (3) months to commence substantive

 discussions about this case, and almost another three (3) weeks to provide its approval to Ciena

 to produce a very small set of responsive documents. Ciena also encountered considerable

 resistance from        to produce its sensitive information to competitors in this litigation. Id. at

 ¶¶ 5, 9. The remote working environment caused by COVID-19 has further exacerbated the

 delay. Id. at ¶ 3.



                                                    9
Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 13 of 15 PageID #: 15916




        Based on the difficulties encountered by Ciena in producing responsive technical

 documents, Ciena expects the production of the remaining responsive source code to be even

 more burdensome. Id. at ¶¶ 5-9. If Huawei insists on receiving the source code, it should go

 directly to the source—Ciena’s upstream suppliers—instead of burdening non-party middle-man

 Ciena with the task of collecting source code that is cumulative and duplicative of technical

 documents that already sufficiently describe the operations identified in the Subpoena. Id. at ¶ 9;

 SSL Servs., 2010 WL 547478, at *3 (burden of producing damages reports outweighed their

 benefit where movant “already ha[d] the relevant underlying data”).

        That Ciena has already produced limited source code does not support Huawei’s motion

 to compel all responsive source code. Ciena’s source code productions in two instances. Id. at

 ¶ 7. The first was a limited production of source code responsive to certain G.8032 topics that

 technical documents alone were not “sufficient to describe.” Id. The second set was a

 production of source code that Ciena already had in its possession or had been granted third-

 party approval to produce. Id. But what Huawei now seeks is much broader—it sweeps in

 source code that is not only cumulative and duplicative of technical documents that sufficiently

 show the same operations for which source code is sought, but code that is not even in Ciena’s

 possession and is more efficiently obtained from the other parties who created it.

        The Court’s Protective Order does not remove the undue burden on non-party Ciena to

 produce source code. Aeritas, 2013 WL 454452, at *3 (“Although a protective order is in place

 in the underlying lawsuits, a non-party’s source code marks an exception to that general rule, and

 here it would constitute an undue burden on [non-party] to require the source code’s

 production”); Realtime, 2012 WL 1905080, at *3 (denying motion to compel production of

 source code from a non-party where a protective order existed). In Realtime, the court agreed



                                                 10
Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 14 of 15 PageID #: 15917




 that compelling source code production from Ortiva “constituted an undue burden,” because

 “Ortiva is not a party” and its “Ortiva’s concerns regarding the security of its source code,

 despite the protective order cannot be ignored.” Id. Rather, the court found that alternative

 sources of information were adequate to show the functionality of interest, agreeing that

 “deposition of a knowledgeable Ortiva engineer should be sufficient to inform Plaintiff regarding

 how Ortiva’s products work in the Sprint network.” Id.

 III.   CONCLUSION

        In view of the above, Ciena respectfully requests that the Court deny Huawei’s Motion to

 Compel all source code responsive to Request Nos. 1-11 and 20 of the Subpoena.


 Dated: January 11, 2021                           Respectfully submitted,

                                                     /s/ Matthew J. Moore
                                                   Matthew J. Moore (DC Bar No. 453773)
                                                       Lead Attorney
                                                   Adam M. Greenfield (DC Bar No. 998485)
                                                   LATHAM & WATKINS LLP
                                                   555 Eleventh St NW, Suite 1000
                                                   Washington, DC 20004
                                                   T: (202) 637-2200; F: (202) 637-2201
                                                   matthew.moore@lw.com
                                                   adam.greenfield@lw.com

                                                   Clement Naples (NY Bar No. 4217717)
                                                   LATHAM & WATKINS LLP
                                                   885 Third Avenue
                                                   New York, NY 10022-4834
                                                   T: (212) 906-1200; F: (212) 751-4864
                                                   clement.naples@lw.com

                                                   Counsel for non-party Ciena Corporation




                                                  11
Case 2:20-cv-00030-JRG Document 159 Filed 01/13/21 Page 15 of 15 PageID #: 15918




                                 CERTIFICATE OF SERVICE
        The undersigned certifies that the foregoing document was served on all counsel via

 electronic mail on this 11th day of January, 2021.


                                                            /s/ Matthew J. Moore
                                                              Matthew J. Moore


              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL
        The undersigned certifies that the foregoing document is authorized to be filed under seal

 pursuant to the Protective Order submitted in this case.


                                                            /s/ Matthew J. Moore
                                                              Matthew J. Moore




                                                 12
